          Case 1:19-cv-01058-ABJ Document 23 Filed 08/20/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
SETH HETTENA,                       )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 19-1058 (ABJ)
                                    )
DEPARTMENT OF JUSTICE,              )
                                    )
                  Defendant.        )
____________________________________)


                                             ORDER

       On April 16, 2019, plaintiff Seth Hettena filed this action under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552 et seq., seeking records responsive to a September 2017 request

made to the Federal Bureau of Investigation (“FBI”), a component agency within defendant United

States Department of Justice (“DOJ”). Compl. [Dkt. # 1] ¶¶ 3–4, 11. Plaintiff is a journalist, and

he sought all information in the FBI’s possession on Vyacheslav Kirillovich Ivankov (“Ivankov”),

a Russian national with alleged ties to organized crime who was sentenced to prison for extortion

in the United States in 1997, extradited to Russia in 2004, and assassinated in 2009. Id. ¶¶ 5–7;

see also Ex. A to Decl. of Michael G. Seidel [Dkt. # 18-1] at 51–56 (“FOIA Request”). 1 Plaintiff

alleged that the FBI provided “no substantive response” to his request. Compl. ¶ 18.

       DOJ ultimately processed plaintiff’s request, and it produced some records in full or in part

and withheld others in full, and it moved for summary judgment on July 2, 2020. Def.’s Mot. for

Summ. J. [Dkt. # 18] (“Mot.”); see also Decl. of Michael G. Seidel [Dkt. # 18-1] (“First

Seidel Decl.”) ¶ 4. Plaintiff opposed the motion, Pl.’s Opp. to Def.’s Mot. for Summ. J. [Dkt. # 20]



1      Citations are to the numbers at the top of each page (“Bates numbers”).
          Case 1:19-cv-01058-ABJ Document 23 Filed 08/20/21 Page 2 of 5




(“Opp.”), and defendant replied. Def.’s Reply in Supp. of Mot. [Dkt. # 21] (“Reply”). For the

reasons set forth below, the case will be dismissed as moot pursuant to Federal Rule of Civil

Procedure 12(h)(3).

       Federal courts are courts of limited jurisdiction, and the law presumes that “a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994); see also Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of

limited jurisdiction, we begin, and end, with an examination of our jurisdiction.”); Conserv. Force,

Inc. v. Jewell, 733 F.3d 1200, 1204 (D.C. Cir. 2013) (“Federal courts lack jurisdiction to decide

moot cases because their constitutional authority extends only to actual cases or controversies.”),

quoting Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983). Subject matter jurisdiction

may not be waived, and “courts may raise the issue sua sponte.” NetworkIP, LLC v. FCC,

548 F.3d 116, 120 (D.C. Cir. 2008), quoting Athens Cmty. Hosp., Inc. v. Schweiker,

686 F.2d 989, 992 (D.C. Cir. 1982). Indeed, a federal court must raise the issue because it is

“forbidden . . . from acting beyond [its] authority, and ‘no action of the parties can confer

subject-matter jurisdiction upon a federal court.’” NetworkIP, LCC, 548 F.3d at 120, quoting

Akinseye v. Dist. of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003).

       Article III, Section 2 of the Constitution permits federal courts to adjudicate only “actual,

ongoing controversies.” Honig v. Doe, 484 U.S. 305, 317 (1988). “This limitation gives rise to

the doctrines of standing and mootness.” Foretich v. United States, 351 F.3d 1198, 1210

(D.C. Cir. 2003). A case is moot if “events have so transpired that the decision will neither

presently affect the parties’ rights nor have a more-than-speculative chance of affecting them in

the future.” Clarke v. United States, 915 F.2d 699, 701 (D.C. Cir. 1990), quoting Transwestern

Pipeline Co. v. FERC, 897 F.2d 570, 575 (D.C. Cir. 1990). “It has long been settled that a federal



                                                 2
          Case 1:19-cv-01058-ABJ Document 23 Filed 08/20/21 Page 3 of 5




court has no authority to give opinions upon moot questions or abstract propositions, or to declare

principles or rules of law which cannot affect the matter in issue in the case before it.” Sierra Club

v. Jackson, 648 F.3d 848, 852 (D.C. Cir. 2011) (internal quotation marks omitted), quoting Church

of Scientology v. United States, 506 U.S. 9, 12 (1992). In light of those principles, this Court must

dismiss the case.

       In his opposition to defendant’s motion for summary judgment, plaintiff stated that he had

narrowed his challenge to object only to the withholding of records in full, and to those

withholdings in just two contexts. First, plaintiff stated that he would object to any assertions of

Exemptions 6 and 7(C) – the exemptions covering disclosures that would result in unwarranted

invasions of personal privacy – on behalf of the Trump Organization (as opposed to an individual

person) as a basis for withholding a record in full. Opp. at 5. Second, in the wake of the assertion

in the government’s memorandum that “[a]n implied assurance of confidentiality also exists to

protect from disclosure information provided by a third party regarding Russian Organized

Crime . . . ,” see Mot. at 18–19, citing First Seidel Decl. ¶ 78, plaintiff noted an objection to any

assertion of Exemption 7(D) – which permits agencies to withhold law enforcement records that

could disclose the identity of a confidential source – as a basis for withholding a record in full that

potentially implicated Donald J. Trump as a third party source operating under an implied

assurance of confidentiality. Opp. at 13; see 5 U.S.C. § 552(b)(7)(D).

       Plaintiff then utilized the briefing opportunity to ask the defendant whether any records

had been withheld in full on those grounds. Opp. at 10. He then took the position that if the agency

had asserted Exemptions 6 and 7(C) to protect an organization, that would have been improper,

and that the public interest in the information would outweigh the privacy interests in any event.

Id. at 9–13. With respect to Exemption 7(D), plaintiff took the position that if a document had



                                                  3
          Case 1:19-cv-01058-ABJ Document 23 Filed 08/20/21 Page 4 of 5




been withheld in full under that exemption to shield the identity of Mr. Trump as an informant,

that information would not be subject to the exemption because Mr. Trump’s alleged offer to

cooperate with the FBI in a previous investigation – which according to plaintiff was comparable

to an implied assurance of confidentiality – had already been officially disclosed in a memorandum

plaintiff attached as an exhibit to his opposition. Id. at 13–15.

       With its reply, the agency proffered a supplemental declaration that answered the

questions. See Second Decl. of Michael G. Seidel [Dkt. # 21-1] (“Second Seidel Decl.”). With

respect to the first issue, the declarant averred that the agency had not asserted Exemptions 6 and

7(C) on behalf of the Trump Organization at all. Id. ¶ 8. As to the second issue, he averred that

the category of exemption the agency had designated as Exemption 7(D), category 6, “Name,

Identifying Data and/or Information Provided by an Individual Under an Implied Assurance of

Confidentiality,” had not been invoked to withhold any record in full related to an informant with

an implied assurance of confidentiality. Second Seidel Decl. ¶ 5; see also Exemption Application

Index, Ex. Q to First Seidel Decl. (defining coded category (b)(7)(D)-6). He also enumerated

reasons why in the agency’s view, the record attached to plaintiff’s opposition, which related to an

investigation that took place twelve years before the events underlying the FOIA request, and did

not indicate on its face how it came to be publicly available, did not qualify as any sort of official

disclosure. Second Seidel Decl. ¶ 10. 2

       In light of those circumstances, on August 11, 2021, the Court ordered the plaintiff to

show cause by August 18, 2021, why the matter should not be dismissed as moot. Min. Order

(Aug. 11, 2021). Nothing has been filed in response, and it appears from the facts set forth above



2       The declarant also stated that “[t]o the extent Plaintiffs seek records indicating whether or
not a third-party individual was an FBI informant, the FBI relies on a Glomar response pursuant
to FOIA Exemption (b)(7)(D).” Second Seidel Decl. ¶10.
                                                  4
          Case 1:19-cv-01058-ABJ Document 23 Filed 08/20/21 Page 5 of 5




that there are no issues to be resolved, and the case is moot. Federal Rule of Civil Procedure

12(h)(3) provides that “[i]f the court determines at any time that it lacks subject-matter jurisdiction,

it must dismiss the case,” and therefore, the case is DISMISSED AS MOOT.

        SO ORDERED.




                                                _______________________
                                                AMY BERMAN JACKSON
                                                United States District Judge

DATE: August 20, 2021




                                                   5
